Citation Nr: 0022226	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  93-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to an increased (compensable) evaluation for 
the service connected scar of the chin.

3.  Entitlement to an increased rating for the service 
connected right knee disability, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for the service 
connected anxiety reaction, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) rating for the 
service connected scar of the right hip.

6.  Entitlement to an increased rating for the service 
connected fracture of the right toe, currently evaluated as 
10 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The veteran had active service from October 1941 to November 
1945.

This appeal arises from rating decisions of the Waco, Texas 
Regional Office (RO).  The case was remanded from the Board 
to the RO in July 1995 and March 1997 for additional 
development of the evidence.  

The issues of entitlement to higher evaluations for anxiety 
reaction, a scar of the chin, a scar of the right hip, a 
fracture of the right toe and right knee disability, and the 
claim of entitlement to TDIU benefits are the subject of the 
remand section of this decision.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding the 
service connection claim has been obtained by the RO.

2.  The evidence is unclear as to whether the veteran 
currently suffers from arthritis of the right hip. 

3.  It is more likely than not that any current arthritis of 
the right hip is unrelated to service.


CONCLUSION OF LAW

1.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for arthritis of the 
right hip.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Arthritis of the right hip was not incurred in or 
aggravated by the veteran's period of active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

A November 1942 service medical notation shows that while 
engaged in combat against organized enemy forces, the veteran 
was blown off of his ship by a shell explosion.  He was in 
the water for 14 hours.  On examination, there was a 2 and 
one half inch laceration over the right knee.  The right toe 
was swollen and tender.  There were multiple contusions and 
abrasions over the body.  The diagnosis was a laceration of 
the right knee.  Later in November 1942, it was reported that 
the right knee wound had healed.  The veteran was deemed fit 
and he was returned to duty.

On the November 1945 separation examination, there were scars 
of the right hip and leg.  There was no limitation of the 
right knee joint.  

On VA orthopedic examination in July 1949, complaints 
included the knee and hip cramping up and hurting when the 
veteran was up for any period of time.  On examination, there 
was a scar across the knee.  There was a small palpable 
lateral tumor which reduced and probably was external 
cartilage.  There was moderate clicking with no limitation of 
motion of the knee.  There was no limitation of motion of the 
hip.  There was moderate thickening of the phalangeal 
metatarsal of the right foot with restricted movement.  The 
diagnoses were a tear of the external meniscus of the right 
knee secondary to shrapnel wound and a mild sprain of the 
right large toe.  VA x-rays in July 1949 of the right foot 
and knee failed to reveal any abnormalities.

A July 1949 VA psychiatric examination report noted a history 
of shrapnel wounds of the right foot, knee and hip.  

On VA scar examination in July 1949, there was 2 by 1/3 inch 
superficial scar of the right knee.  There was 1 and one half 
by one half superficial scar of the lateral aspect of the 
right buttock.  There was no muscle loss.  

On VA general medical examination in July 1949, there was a 
surface scar of the right buttock and a transverse scar of 
the right knee.  

A February 1981 statement from William Bowdler, D.P.M., 
indicates that the veteran displayed symptoms concurrent with 
retro-calcaneal bursitis and tenosynovitis of the tendo-
Achilles tendon of the right foot.  X-rays revealed no 
abnormal bone pathology.

An April 1981 private medical certificate includes a 
diagnosis of arthritis of the knees.

On VA orthopedic examination in June 1981, there was no heat, 
redness, or swelling of the right knee.  Range of motion was 
from 0 to 150 degrees.  No ligamentous instability was 
demonstrated.  Right knee x-rays were normal.  The diagnosis 
was residual injury of the right knee.

A November 1983 statement from William Littlejohn, M.D., 
indicates that the veteran had been examined and that he was 
developing arthritis of the spine and further degeneration of 
his knee.  The diagnoses include degenerative arthritis of 
the right knee.

Treatment notations from Vern Ellis, M.D., include September 
1990 and February and July 1991 notations which show 
complaints of right hip pain.

On VA orthopedic examination in November 1991, the right 
large toe was red.  At the metatarsal phalangeal joint, the 
veteran could flex to 20 degrees and extension was to 50 
degrees.  There was no effusion of the right knee.  Range of 
motion was normal.  There was no ligament instability.  
Examination of the right hip was also with normal limits.  
Favor maneuver on the right and range of motion were normal.  
X-rays of the right foot revealed what appeared to be 
residuals of a fracture of the condyle of the distal phalanx 
of the right toe.  There was a small condylar fragment on the 
fibular side of the distal phalanx.  Right knee x-rays were 
within normal limits.  The impressions were residual 
nonunion, small fragment, distal phalanx, fibular condyle of 
large right toe; history of meniscus tear and injury to right 
knee, subjectively asymptomatic without significant objective 
abnormalities; and normal right hip.

X-rays of the right hip in November 1991, as interpreted by 
the radiologist, showed early degenerative joint disease of 
the bilateral hips.  

By rating decision in January 1992, service connection was 
awarded for fracture of right great toe and a 10 percent 
evaluation was assigned effective from September 1991 under 
Diagnostic Code 5284.

By rating decision in September 1992, service connection was 
awarded for a scar of the right hip and a noncompensable 
evaluation was assigned effective from September 1991 under 
Diagnostic Code 7805.

A November 1992 statement from Dr. Ellis indicates that the 
veteran had been a patient for several years.  He had been 
treated for multiple disabilities to include right hip pain.  
The veteran had reported that he was injured in service 
during combat and received a shrapnel wound of the right hip.  
The veteran still had a scar of the right hip and arthritis 
of the right hip.  It was opined that the veteran's 
disability was partially service connected due to his 
injuries during combat.

On VA scar examination in February 1993, there was a thin 
almost invisible 3 cm. transverse scar over the chin.  There 
was good function of the facial muscles.  The diagnosis was a 
scar as described.

The veteran testified in January 1993 that during service he 
was blown off of his ship and into the water; that he 
received a wound of the right buttock which was treated with 
sulfite powder; that the puncture wound was at least 3 or 4 
inches deep; that he had always had pain of the right hip 
area thereafter; and that there was soreness and pain of the 
chin scar.

On VA hip examination in November 1995, there was no 
significant shortening of either lower extremity.  Any 
shortening present was less than 1 cm.  There was a 
transverse scar of the upper outer quadrant of the right 
buttock measuring about 8 cms. in length.  There was no 
significant fibrosis of the underlying muscle.  There was 
full range of motion of the right knee with no ligament 
laxity, joint effusion or soft tissue thickening.  There was 
no abnormality of the toes of either foot.  The only defect 
on x-rays of the right foot was a rather large spur on the 
posterior aspect of the os calcis at the insertion of the 
tendo Achilles.  X-rays of the hip joints showed perhaps a 
very slight degree of narrowing of the joint space and some 
increased sclerosis of the acetabular roofs, however, the 
contour of the femoral head was essentially normal and there 
were no significant arthritic changes in either hip joint.  
The diagnosis was a history of probable sprain and 
musculoligamentous sprain of the lumbar spine in service due 
to injury.  He continued to complain of back and right knee 
pain although there was no significant findings clinically or 
on x-rays.  The veteran's main difficulty was with impaired 
circulation especially of the right lower extremity.  It was 
opined that it was impossible to state whether any of the 
minor changes seen in the spine were due to the inservice 
injury.  There was no evidence of arthritic changes of the 
right knee or foot.

Reports of x-rays taken in November 1995 revealed no evidence 
of knee effusion or other acute process.  X-rays of the right 
foot were within normal limits with no residual fracture 
deformity.  

An October 1996 statement from Dr. Ellis indicates that he 
was in receipt of the veteran's receipt supplemental 
statement of the case.  Dr. Ellis was in full agreement with 
the RO that a medical examination should be performed to 
determine the relationship between the veteran's limp and 
service connected right knee an whether the strain produced 
was related to the x-ray findings of arthritic changes of the 
hips.  It was Dr. Ellis' opinion that the evaluation should 
be performed by an orthopedist specialist with extensive 
knowledge of spine, hip and lower extremity disorders.  

A December 1995 VA outpatient notation shows that the veteran 
complained of right knee pain.  On examination, there was 
mild crepitation.  X-rays showed mild arthritis.  An 
injection was administered.  In December 1996, the veteran 
was seen in follow-up for right knee pain.  He had done well 
following an injection the year before until the knee started 
hurting earlier this week.  On examination, there was from 10 
to 100 degrees of motion.  There was no laxity, effusion or 
joint line tenderness.  X-rays showed very mild arthritis.  
Joint spaces were well maintained.  

On VA hip examination in May 1997, there was a two and one 
half inch right hip scar.  The veteran complained of right 
hip pain for which his physician administered injections.  On 
examination, the veteran could or would not move the hip more 
than 20 degrees in abduction or 30 degrees in flexion.  He 
did not seem to be in any pain at the extremes of these 
motions, but he just simply would not move the hip any 
further.  X-rays of the hip taken 2 years before were 
essentially normal.  Based on previous x-rays, the examiner 
did not believe that the veteran currently had right hip 
arthritis.  The examiner noted that he could not make this 
diagnosis.  In that case, the examiner did not see how right 
hip disability was due to or was aggravated by the service 
connected right knee.  The diagnosis was no evidence of right 
hip arthritis.  

On VA scar examination in May 1997, a scar of the chin was 
covered by a beard and was not noticeable currently.  The 
impression was scar of the chin hidden by beard and probably 
not disabling.


II. Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1999).

With regard to the well groundedness of the instant claim, 
the Board noted in the March 1997 remand that the veteran's 
claim well grounded.  The March 1997 determination by the 
Board that the veteran's claim was well grounded establishes 
the law of the case for the purposes of the adjudication of 
this appeal.  This position is support by the November 1992 
statement from Dr. Ellis.  

The Board is also satisfied that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  In this regard, the RO was directed in the March 
1997 remand to obtain all available medical records.  This 
development has been accomplished.  Moreover, the veteran was 
afforded a VA orthopedic examination in May 1997 to include a 
medical etiology opinion regarding disability of the right 
hip.  Accordingly, the Board finds that the duty to assist in 
the development of the veteran's service connection claim has 
been met.  38 U.S.C.A. § 5107(a).

The service medical records to include the November 1945 
separation examination report are silent regarding 
complaints, clinical findings or diagnoses of a right hip 
disability other than the right hip scar which is already 
service connected.  On the first post service VA examination 
in July 1949, the veteran's complaints included cramping of 
the right hip.  The examination was negative relative to any 
right hip disability.  The Court has held that pain alone, 
without a diagnosed or identifiable underlying condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

The veteran now contends that he has arthritis of the right 
hip which is related to the inservice injury in November 
1942.  The diagnostic evidence as to whether the veteran 
suffers from arthritis of the right hip is mixed.  VA x-rays 
in November 1991 showed early arthritis of the hips.  Dr. 
Ellis has indicated that he has treated the veteran for right 
hip arthritis.  On VA examination in November 1995, the 
examiner noted that there was no evidence of significant 
arthritic change of the right hip.  Finally, the VA examiner 
in May 1997 stated that VA x-rays of the right hip in 1995 
had been essentially normal and opined that he could not 
render a diagnosis of right hip arthritis.  Despite this 
inconsistent evidence regarding the putative existence of 
right hip arthritis, it is uncontested that arthritis, if 
present, was first manifest many years after separation from 
service.

The only medical evidence or opinion that would support the 
veteran's claim is in the form of Dr. Ellis' November 1992 
statement.  Dr. Ellis opined that the veteran's right hip 
disability was partially service connected due to injuries in 
service.  The disabilities mentioned were pain, a scar and 
arthritis.  Thus, it is unclear as to which right hip 
disability Dr. Ellis was referring to in his opinion when he 
opined that right hip disability was partially service 
connected due to combat injury.  Thereafter, Dr. Ellis 
indicated in October 1996 that he agreed that the veteran 
should be afforded a VA orthopedic examination by a 
specialist to determine the relationship between the service 
connected right knee and right hip arthritis.  It would seem 
clear, therefore, that Dr. Ellis believed that a more 
authoritative opinion as to the etiology of right hip 
arthritis was appropriate.  The veteran was afforded a VA 
orthopedic examination in May 1997.  

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of independent medical opinions (IME), the 
Court stated:

An IME opinion is only that, an 
opinion....The VA claims adjudication 
process is not adversarial, but the 
Board's statutory obligation under 38 
U.S.C. § 7104(d)(1) to state 'the reasons 
or bases for [its] findings and 
conclusions' serves a function similar to 
that of cross-examination in adversarial 
litigation.  The BVA cannot evade this 
statutory responsibility merely by 
adopting an IME opinion as its own, 
where, as here, the IME opinion fails to 
discuss all the evidence which appears to 
support appellant's position.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  There are 
substantial and significant factors which favor the valuation 
of the May 1997 VA medical opinion over Dr. Ellis' November 
1992 medical opinion in the instant case.

The VA examiner who performed the May 1997 VA orthopedic 
examination had the veteran's entire claims folder for review 
in association with the examination.  Based on the record, 
the examiner opined that the veteran did not have right hip 
arthritis, much less arthritis that was connected to an 
injury during service.  Dr. Ellis, on the other hand, did not 
have the veteran's complete medical record.  As the May 1997 
VA examination was based on the complete record, it must be 
accorded significant probative value relative to Dr. Ellis' 
November 1992 statement which, at best, was imprecise and by 
implication lacked significant probative value even in Dr. 
Ellis' own estimation as he endorsed the necessity of 
obtaining an opinion from a specialist.   

The veteran has offered  personal statements and testimony to 
the effect that he currently suffers from right hip arthritis 
that is the result of the inservice injury.  This evidence is 
insufficient to establish a medical basis for service 
connection.  The Court has held that lay persons cannot 
provide testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nothing in 
the claims file indicates that the veteran is a health care 
professionals or that he otherwise has any specialized 
training or knowledge in the science of determining 
etiologies of medical conditions.  Therefore, the lay opinion 
offered by the veteran is beyond the scope of his competence.  
Black v. Brown, 10 Vet. App. 279 (1997).

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that it is more likely than not that the veteran 
does not currently have arthritis of the right hip that is 
related to his military service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for arthritis of the right 
hip is denied.


REMAND

The veteran has contended that his service connected 
disabilities have increased in severity thereby warranting 
higher evaluations.

By rating action in August 1949, service connection was 
awarded for anxiety reaction and a 10 percent evaluation was 
assigned under Diagnostic Code 9105 effective from March 
1949.  The 10 percent evaluation has remained in effect for 
anxiety reaction since that time.

During the pendency of this claim, a November 1996 statement 
from a VA clinical psychologist indicates that the veteran 
had increasingly discussed his feelings regarding combat 
related traumas in World War II.  As his combat experiences 
and symptoms fulfilled the criteria for a diagnosis of PTSD, 
referral to a PTSD related psychotherapy group was 
recommended.  Treatment notations, however, have continued to 
focus on the service connected anxiety reaction.  The veteran 
has not received a recent VA psychiatric rating examination 
upon which an assessment of his psychiatric disability may be 
based.   

Also during the pendency of this appeal, the regulations 
pertaining to rating psychiatric disorders changed on 
November 7, 1996.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The Court, in this case, did not 
specifically address the issue as to what effective date to 
assign if the liberalizing change was the most favorable to 
the claimant.  However, the Court later addressed this matter 
in DeSousa v. Gober, 10 Vet. App. 461 (1997).  As the Court 
noted, 38 U.S.C.A. § 5110(g) provides:  "[W]here 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue."  Following completion of the 
development requested in this remand, the RO should continue 
to consider the veteran's psychiatric disability under both 
the old and new rating criteria. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  

The Court in DeLuca remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  The orthopedic examinations in this case 
relative to the service connected right knee did not provide 
clinical findings compliant with the holding in DeLuca.  
Moreover, the RO must consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of knee disability).  In this regard, the 
Board notes that December 1995 and December 1996 VA 
outpatient notations indicated that there was arthritis of 
the right knee.  

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  Here, the existing clinical findings are 
not adequate to rate the veteran's service connected 
disabilities under all of the applicable rating criteria.  
Accordingly, the veteran should be afforded VA examinations 
which provides complete clinical findings to facilitate the 
evaluation of the veteran's service connected disabilities.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives contained in the Board's 
remand decision.  It was further held that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  In this case, as part 
of the March 1997 Board remand, the veteran was to be 
afforded a VA dermatology examination to include complete 
findings as to whether the scar of the chin was tender or 
painful on objective demonstration.  This development was not 
accomplished.  Accordingly, the veteran must be afforded an 
additional VA scar examination that contains complete 
clinical findings relative to scars of the chin and right 
hip.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service connected 
disabilities should be obtained.

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of the 
increased rating claims.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the disabilities at issue in 
recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder to include 
those from the Fort Worth VA outpatient 
clinic from June 1997 to the present.  
Once obtained, all records should be 
permanently associated with the claims 
file.  

2.  Following completion of the above 
development, the veteran should be 
afforded VA orthopedic, dermatology and 
psychiatric examinations.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disabilities at issue 
in light of the whole recorded history.  
The claims folder must be made available 
to the examiners for review prior to the 
examinations.  A copy of this Remand must 
be furnished to the examiners prior to 
the examinations.  All criteria in each 
of the relevant diagnostic codes must be 
addressed in order for the Board to 
evaluate each disability and justify to 
the veteran the rating to be assigned for 
each disability on appeal. 

The psychiatric examiner should determine 
the severity of the veteran's service 
connected psychiatric disability.  A copy 
of the old and revised rating schedule 
for psychiatric disabilities must be 
furnished to the examiner prior to the 
examination.  Before evaluating the 
veteran, the examiner should carefully 
review the claims folder so that all 
disability may be viewed in relation to 
its history.  The report of examination 
should provide accurate and fully 
descriptive assessments of all clinical 
finding and the examiner must address the 
presence or absence of the specific 
criteria set forth in old and new 
versions of the rating schedule relative 
to the veteran's service connected 
psychiatric disability.  The examiner 
should also provide a full multiaxial 
evaluation and assign a numerical score 
on the Global Assessment of Functioning 
Scale (GAF Scale).  It is imperative that 
the examiner include an explanation of 
the significance of the assigned 
numerical score. 

The dermatology examiner should ascertain 
the current severity of the service 
connected scars of the chin and right 
hip.  All indicated special tests and 
studies should be accomplished.  The 
examination report must contain 
sufficient clinical information so that 
the Board may address each of the 
following criterion to include whether 
there is evidence of disfigurement 
resulting from the scar of the chin; 
whether the scar of the chin or right hip 
is superficial and poorly nourished with 
repeated ulceration; if either scar is 
tender and painful on objective 
demonstration; or whether either scar 
limits functioning of the part affected.    

The orthopedic examiner should determine 
the current severity of right knee and 
right toe disability.  All indicated 
special tests and studies should be 
accomplished to include X-rays.  The 
examiner should provide complete range of 
motion studies for the right knee.  
Normal range of motion findings should 
also be provided.  The examiner should 
indicate whether disability resulting 
from the service connected right toe 
equates to moderate, moderately severe or 
severe injury of the foot.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected right knee due to any 
of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The examiner should also 
indicate whether there is evidence of 
slight, moderate or severe impairment of 
the right knee due to recurrent 
subluxation or lateral instability.

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to the holdings in DeLuca, 
Karnas, DeSousa, Massey, and VAOPGCPREC 
23-97.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





